                                   1

                                   2

                                   3                              UNITED STATES DISTRICT COURT
                                   4                          NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                        KEVIN LEE BARRIOS,
                                   6                                                   Case No. 18-cv-07467-RS (PR)
                                                     Plaintiff,
                                   7
                                               v.                                      ORDER OF DISMISSAL
                                   8
                                        SONOMA COUNTY SHERIFF DEPT
                                   9    OF CORRECTIONS, et al.,
                                  10                 Defendants.
                                  11

                                  12          Plaintiff has not complied with the Court’s order to file an amended complaint on
Northern District of California
 United States District Court




                                  13   this Court’s form, even though complaint forms were sent to him. Instead he submitted a
                                  14   small sheet of lined yellow notepaper containing insufficient allegations. (Dkt. No. 14.)
                                  15   Accordingly, this federal civil rights action is DISMISSED (without prejudice) for failing
                                  16   to comply with the Court’s order and for failing to prosecute, see Federal Rule of Civil
                                  17   Procedure 41(b).
                                  18          Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  19   Any motion to reopen must contain an amended complaint on this Court’s form and which
                                  20   complies in all respects with the Court’s order dismissing the complaint with leave to
                                  21   amend. The Clerk shall enter judgment in favor of defendants, and close the file.
                                  22          IT IS SO ORDERED.
                                  23                 3 2019
                                       Dated: April ___,
                                                                                        _________________________
                                  24
                                                                                           RICHARD SEEBORG
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
